1     STEPHEN M. HAYES (SBN 83583)
      STEPHEN P. ELLINGSON (SBN 136505)
2     JAMIE A. RADACK (SBN 221000)
      HAYES SCOTT BONINO ELLINGSON
3     GUSLANI SIMONSON & CLAUSE LLP
      999 Skyway Road, Suite 310
4     San Carlos, CA 94070
      Telephone: 650.637.9100
5     Facsimile: 650.637.8071

6     Attorneys for Defendant
      STATE FARM MUTUAL AUTOMOBILE
7     INSURANCE COMPANY

8     RACHEL RENNO (SBN 272558)
      FOOS GAVIN LAW FIRM, P.C.
9     3947 Lennane Drive, Suite 120
      Sacramento, CA 95834
10    Telephone: 916.779.3500
      Facsimile: 916.779.3508
11
      Attorneys for Plaintiff
12    RAVEN DUNCAN

13
                                      UNITED STATES DISTRICT COURT
14
                                      EASTERN DISTRICT OF CALIFORNIA
15
      RAVEN DUNCAN, an individual,                    CASE NO. 2:18-cv-01174-KJM-AC
16
                         Plaintiff,                   STIPULATION AND ORDER TO
17                                                    PARTIALLY REVISE THE COURT’S
             vs.                                      OCTOBER 10, 2018 PRETRIAL
18                                                    SCHEDULING ORDER AND DEADLINE TO
      STATE FARM MUTUAL                               COMPLETE VDRP
19    AUTOMOBILE INSURANCE
      COMPANY, a corporation; and DOES 1
20    through 25, inclusive,

21                       Defendants.

22

23
            Pursuant to Rule 16(b) of the Federal Rules of Civil Procedure, plaintiff Raven Duncan and
24
     State Farm Mutual Automobile Insurance Company (“State Farm,”) by and through their respective
25
     counsel, hereby stipulate to partially revise the Court’s September 27, 2019 Pretrial Scheduling
26
     Order and the deadline to complete VDRP as follows:
27

28
       1082134                                  -1-
                   STIPULATION AND ORDER TO REVISE THE COURT’S SCHEDULING ORDER
                                      CASE NO. 2:18-cv-01174-KJM-AC
 1                                                 I.
                                                RECITALS
 2

 3          1.      Pursuant to the Court’s October 10, 2018 Pretrial Scheduling Order, State Farm and

 4 plaintiff began engaging in thorough meet and confer discussions retarding State Farm’s motion for

 5 summary judgment, or in the alternative, partial summary judgment (“Motion”) on September 25,

 6 2019.

 7          2.      During the meet and confer process related to the Motion, counsel raised issues that

 8 required further investigation by the parties.

 9          3.      Also during the meet and confer process related to the Motion, the parties engaged in

10 discussions regarding the potential for settlement.

11          4.      For the purpose of potentially narrowing the issues to be presented in State Farm’s

12 Motion, and to further explore the potential for settlement, the parties agreed to request leave of the

13 Court to continue the Pretrial Scheduling Order and deadline to complete VDRP for 90 days, which

14 was granted on September 27, 2019.

15          5.      The parties were able to resolve some but not all of the issues raised during their

16 meet and confer efforts regarding the Motion.

17          6.      The parties were unable to reach a settlement, and have agreed to proceed with

18 scheduling VDRP.

19          7.      On September 12, 2019, the parties chosen neutral, John A. Whitesides advised the

20 parties that he has a conflict of interest with State Farm, and therefore the parties should choose a

21 different neutral. He also noted that plaintiff’s motion to remand was set for hearing on October 3,

22 2019, which ruling may disqualify the matter for VDRP.

23          8.      The ADR Program Director has not assigned an alternative neutral.

24          9.      The Court has not yet ruled on plaintiff’s motion to remand.

25          10.     Accordingly, the parties hereby stipulate to partially revising the Court’s Pretrial

26 Scheduling Order and deadline to complete VDRP as follows:

27

28
      1082134                                    -2-
                  STIPULATION AND ORDER TO REVISE THE COURT’S SCHEDULING ORDER
                                     CASE NO. 2:18-cv-01174-KJM-AC
1                                                 II.
                                             STIPULATION
2
            The parties hereby stipulate, and request approval of the following revisions to the Court’s
3
     Pretrial Scheduling Order and deadline to complete VDRP:
4
       Event                              Current Deadline               Requested New Deadline
5
       Dispositive Motion Hearing         February 7, 2020               May 8, 2020
6
       Complete VDRP                      March 6, 2020                  June 5, 2020
7
       Discovery Cut-Off                  April 17, 2020                 July 17, 2020
8
       Expert Disclosures                 May 15, 2020                   August 14, 2020
9
       Expert Reports                     June 2, 2020                   September 2, 2020
10
       Expert Discovery Cut-Off           July 2, 2020                   October 2, 2020
11

12

13
     Dated: November 14, 2019             FOOS GAVIN LAW FIRM, P.C.
14

15

16                                        By          /S/ Rachel Renno
                                                       RACHEL RENNO
17                                                     Attorneys for Plaintiff
                                                       RAVEN DUNCAN
18
     Dated: November 14, 2019             HAYES SCOTT BONINO ELLINGSON GUSLANI
19                                        SIMONSON & CLAUSE LLP
20

21                                        By          /S/ Jamie A. Radack
                                                       STEPHEN M. HAYES
22                                                     STEPHEN P. ELLINGSON
                                                       JAMIE A. RADACK
23                                                     Attorneys for Defendant
                                                       STATE FARM MUTUAL AUTOMOBILE
24                                                     INSURANCE COMPANY
25

26

27

28
      1082134                                   -3-
                STIPULATION AND ORDER TO REVISE THE COURT’S SCHEDULING ORDER
                                   CASE NO. 2:18-cv-01174-KJM-AC
 1                                                   ORDER

 2             The Court, having reviewed the parties’ Stipulation to Partially Revise the Court’s Pretrial

 3 Scheduling Order and deadline to complete VDRP, hereby GRANTS the parties’ request. The new

 4 deadlines are as follows:

 5        Event                              Previous Deadline              New Deadline

 6        Dispositive Motion Hearing         February 7, 2020               May 15, 20201

 7        Complete VDRP                      March 6, 2020                  June 5, 2020

 8        Discovery Cut-Off                  April 17, 2020                 July 17, 2020

 9        Expert Disclosures                 May 15, 2020                   August 14, 2020

10        Expert Reports                     June 2, 2020                   September 2, 2020

11        Expert Discovery Cut-Off           July 2, 2020                   October 2, 2020

12 IT IS SO ORDERED. Dated:

13                November 15, 2019
14

15                                                            UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27
     1
28       May 15, 2020, reflects a date designated for hearing law and motion matters.
         1082134                                   -4-
                   STIPULATION AND ORDER TO REVISE THE COURT’S SCHEDULING ORDER
                                      CASE NO. 2:18-cv-01174-KJM-AC
